                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:19CR253

         vs.
                                                                              ORDER
ROMAN ANTHONY PERALES,

                         Defendant.



        This matter is before the court on Defendant's UNOPPOSED MOTION TO ENLARGE TIME
FOR CONSIDERATION OF PRETRIAL MOTIONS [22]. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate 39-day extension. Pretrial Motions
shall be filed by October 25, 2019.


        IT IS ORDERED:
        1.      Defendant's      UNOPPOSED          MOTION         TO      ENLARGE         TIME      FOR
CONSIDERATION OF PRETRIAL MOTIONS [22] is granted. Pretrial motions shall be filed on or
before October 25, 2019.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between September 16, 2019, and October 25, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act for
the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 16th day of September, 2019.


                                                         BY THE COURT:


                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
